United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, CANARSIS STATION,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ron Watson, for the appellant
No appearance, for the Director

Docket No. 08-1641
Issued: January 12, 2009

Oral Argument December 4, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2008 appellant, through his representative, filed a timely appeal from a merit
decision of the Office of Workers’ Compensation Programs dated April 9, 2008 terminating his
wage-loss and medical benefits compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d),
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective April 9, 2008 on the grounds that he no longer had any residuals
or disability due to his accepted employment injury.
FACTUAL HISTORY
On December 11, 2005 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim alleging that on April 7, 2005 he first became aware of his tarsal tunnel syndrome.
On December 8, 2005 he first realized this condition was employment related. The Office
accepted the claim for bilateral tarsal tunnel syndrome on April 3, 2006 and authorized right

tarsal tunnel release surgery, which occurred on May 4, 2006. By letter dated June 1, 2006, the
Office placed appellant on the periodic rolls for temporary total disability.1
In a report dated November 30, 2006, Dr. Jennifer Winnell, a second opinion Boardcertified orthopedic surgeon, opined that appellant was totally disabled from his usual job as a
letter carrier but could perform work that did not require prolonged walking or standing. She
also found that appellant continued to have residuals from his accepted bilateral tarsal tunnel
syndrome based upon a physical examination and review of the medical evidence.
In a letter dated April 10, 2007, the Office acknowledged receipt of an April 2, 2007
investigative memorandum and that it had forwarded to the claims examiner. It advised the
employing establishment that a copy of the report would be given to appellant upon his request.
In a May 21, 2007 work capacity evaluation (Form OWCP-5), Dr. Charles M. Lombardi,
a treating podiatrist, concluded that appellant was permanently totally disabled from his usual job
due to his bilateral tarsal tunnel condition. He indicated that appellant was capable of only
working a sedentary position.
On June 14, 2007 the Office referred appellant to Dr. Robert Israel, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a report June 22, 2007, Dr. Israel
diagnosed bilateral tarsal tunnel syndrome. He advised that appellant had residuals that
precluded standing for prolonged periods and found appellant disabled from performing his usual
employment duties due to his accepted condition. Dr. Israel opined that appellant was capable of
performing sedentary work with walking and standing of no more than one to two hours a day.
In a September 5, 2007 supplemental report, Dr. Israel reviewed a surveillance videotape
and stated that on November 3, 2006 at 4:48 appellant appeared to be walking normally and
climbing stairs in front of his house. On November 16, 2006 at 10:35 he was walking normally,
bending and lifting garbage and climbing stairs. On November 28, 2006 appellant again put out
the garbage and got into a car. On January 19, 2007 he was seen walking up stairs and entering a
house. Based upon a review of the surveillance videotape, Dr. Israel opined that the activities he
observed appellant performing were inconsistent with tarsal tunnel syndrome. From this
material, he concluded that appellant was capable of performing his usual work duties and
required no further medical treatment for his tarsal tunnel syndrome.
On January 9, 2008 the Office issued a notice of proposed termination of compensation.
It found that the supplemental report of Dr. Israel represented the weight of medical opinion and
established that appellant had no residuals of his accepted condition.
By letter dated January 24, 2008, appellant’s representative requested the Office to
provide appellant copies of all surveillance materials as was relied upon by Dr. Israel.
In a February 20, 2008 memorandum of telephone call, an Office claims examiner noted
that while appellant was entitled to get a copy of a surveillance videotape his representative
1

Appellant elected to receive retirement benefits from the Office of Personnel Management effective
April 1, 2007.

2

could not request the copy for appellant. The Office noted that appellant’s representative had
been informed of this by a telephone call and that a letter would be sent to his representative
confirming this policy. The record contains no copy of any letter being sent to appellant’s
representative informing him that only appellant could request a copy of the surveillance
videotape.
By decision dated April 9, 2008, the Office finalized the termination of appellant’s
compensation benefits effective that date.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.3 The
burden of proof on the Office includes the necessity of furnishing rationalized medical opinion
evidence which is based on a proper factual and medical history.4
A claimant may authorize an individual to represent him in any proceeding before the
Office.5 A properly appointed representative who is recognized by the Office may make a
request or give direction to the Office regarding the claims process, including a hearing.6 The
authority includes presenting or eliciting evidence, making arguments of facts or the law and
obtaining information from the case file, to the same extent as the claimant.7
The Board has held that, in certain circumstances, videotape evidence may be of value to
a physician offering an opinion regarding a claimant’s medical condition. It may reflect on the
patient’s reliability as a historian or on the actual ranges of motion, lifting or other physical
activities the claimant may perform. However, a videotape may be incorrect or misleading to a
physician if there are errors, such as the identity of the individual recorded on the videotape or
whether certain activities were facilitated by the use of medication. The Office has the
responsibility to make the claimant aware that it is providing videotape evidence to a medical
expert. If the claimant requests a copy of the videotape, one should be made available and the
employee given a reasonable opportunity to offer any comment or explanation regarding the
accuracy of the recording.8

2

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

3

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); David W. Pickett, 54 ECAB 272 (2002);
Gloria J. Godfrey, 52 ECAB 486 (2001).
4

Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003); Gewin C. Hawkins, 52 ECAB 242 (2001).

5

5 U.S.C. § 8127(a).

6

20 C.F.R. § 10.700(c).

7

Id.

8

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007).

3

ANALYSIS
The Office terminated appellant’s compensation benefits effective April 9, 2008 based on
the September 5, 2007 supplement report by Dr. Israel, a Board-certified orthopedic surgeon and
second opinion physician, who reported that he viewed a surveillance videotape of appellant and
described four instances of appellant walking normally about his house. Based on the
surveillance tape, appellant was found capable of returning to full-time work with no restrictions
or limitations. Dr. Israel concluded that appellant was capable of performing his date-of-injury
job as a letter carrier and had no disability or physical restrictions based on the surveillance
video.
The Board notes that appellant’s representative requested that a copy of the surveillance
videotape be sent to appellant in a January 24, 2008 letter. However, the Office failed to provide
the surveillance videotape as requested. The Office did not respond in writing to the January 24,
2008 request by appellant’s representative. On February 20, 2008 the Office advised by
telephone that, although appellant could request a copy of the videotape, his representative could
not request it on his behalf. The record establishes that appellant and his representative were not
provided with the videotape. Thus, neither appellant nor his representative had the opportunity
to respond or offer comment concerning the accuracy of the recording. The Board finds that this
is contrary to the Office’s regulations, which state that a properly appointed representative who
is recognized by the Office may obtain information from the case file to the same extent as the
claimant.9 The failure of the Office to provide a copy of the surveillance videotape to appellant
precluded him from verifying that he was, in fact, the individual recorded. Neither appellant nor
his duly authorized representative had the opportunity to inspect the videotape or comment upon
the accuracy of the recording prior to the termination of benefits. For this reason, the Board
finds that the Office did not meet its burden of proof to terminate appellant’s compensation
benefits. On remand, the Office shall provide appellant with a copy of the surveillance
videotape, as requested.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation for
wage-loss and medical benefits effective April 9, 2008

9

20 C.F.R. § 10.700(c); see also Travis L. Chambers, 54 ECAB 533 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 9, 2008 is reversed.
Issued: January 12, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge, concurring:
I join in the decision of the majority. Under section 8127 of the Federal Employees’
Compensation Act a claimant may authorize an attorney or other individual to represent his or
her interests in any proceeding before the Office.1 The record reflects that as of March 28, 2006
appellant authorized his representation and the release of information to Bruce H. Didriksen,
with the National Association of Letter Carriers, or his designee. As noted by the majority, on
January 24, 2008, Mr. Didriksen requested that the Office provide the claimant with a copy of all
surveillance materials. He noted that appellant had been given a preliminary notice of
termination of benefits and requested the opportunity for appellant to review the surveillance
materials prior to the submission of any response. The Office was requested to forward the
materials to appellant at his home address. It is clear that appellant had provided the Office with
a signed written statement of authorization as required.2 Moreover, appellant’s authorization of a
union representative was not precluded.3 However, having been advised of his representation,

1

5 U.S.C. § 8127(a). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fees for Representatives’
Services, Chapter 2.1200.2.a (May 2005).
2

20 C.F.R. § 10.700(a).

3

Id. at § 10.701(b).

5

the Office failed to comply with the provisions of its implementing federal regulations
concerning obtaining information from the case record.4
Moreover, accepting that the identity of appellant on the videotape may be established by
the review of Dr. Israel, his September 5, 2007 report provides only a brief recitation of certain
walking, lifting and climbing activities recorded on four dates. Appellant was described as
walking about his home, lifting and dumping garbage and climbing stairs. Dr. Israel does not
explain how any activities observed depart from the limitation of one to two hours of standing,
walking, lifting or squatting allowed for in his June 22, 2007 report. Dr. Israel does not make
clear how appellant’s walking on foot departed from what was previously observed on
examination or how his gait, step or weight bearing as observed on surveillance were otherwise
inconsistent with the accepted condition of tarsal tunnel syndrome.

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

In Travis L. Chambers, 54 ECAB 533 (2003), petition for recon. granted (denying reversal of prior decision),
55 ECAB 138 (2003), the Board found that appellant was prejudiced when the Office failed to send his
representative a letter notifying of the suspension of benefits in 30 days if he failed to cooperate with rehabilitation
efforts. On reconsideration, the Board rejected the Director’s argument that notification to the employee was
sufficient notification to his attorney and found the decision suspending benefits was not properly issued. In James
D. Langteau, 53 ECAB 428 (2002), the Board remanded the case to the Branch of Hearings and Review after the
Office neglected to mail notice of a scheduled hearing to appellant’s authorized representative. In Katherine E.
Crews, 53 ECAB 421 (2002), the Board held that the Office’s finalization of an overpayment was improper as the
preliminary notice was not sent to appellant’s attorney.

6

